Citation Nr: 0817391	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  00-09 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for edema of the lower 
extremities. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had over 28 years of active service when he 
retired in May 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO) which in part, denied entitlement 
to service connection for edema of both legs.

The veteran's claim for service connection for a heel spur is 
again referred to the RO for initial adjudication. 

In a March 2007 decision, the Board remanded this issue for 
additional development.


FINDING OF FACT

The veteran's current edema of the lower extremities had its 
onset in active service.


CONCLUSION OF LAW

The veteran's current edema of the lower extremities was 
incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The service treatment records show numerous complaints of 
joint swelling.  For instance, in June 1980 a two year 
history of swollen toes was reported.  In August 1987, a 
history of swollen toes was again noted.  In December 1998, 
the veteran reported swelling and pain that had spread to 
more joints.  In March 1999 the veteran presented with 
complaints of bilateral knee swelling.  He reported that he 
had gone scuba diving and flew back to Groton, Connecticut, 
and noticed the swelling afterwards.  The diagnosis was edema 
of unknown etiology.

In November 1999 the veteran underwent a general medical VA 
examination.  The veteran reported an episode of edema in his 
legs in April 1999 after a long flight home from Hawaii.  He 
stated that a couple of days after the flight he woke up and 
both of his legs were swollen from the knees down to the 
ankle.  He apparently had pitting edema.  After a hospital 
visit, the swelling went away in about 3 weeks.  Currently he 
noticed occasional marks around his ankles when he took his 
socks off but he never again had return of the pitting edema.  

On examination, there was no edema.  The diagnosis was edema 
of the legs, most likely related to a long plane ride that 
appeared to be resolved.

In May 2001 the veteran presented to the Naval Ambulatory 
Care Center with complaints of back pain.  The veteran 
reported that he wanted to document intermittent edema in the 
lower extremities that had begun on active duty.  The 
treating doctor noted that the veteran had edema of the legs.

In August 2007 the veteran underwent a VA examination for 
edema.  The claims folder was not available.  He reported 
that in the 1980's he first noted some ankle edema which was 
intermittent and slight.  It was noted that in the 1990's 
there was edema that might have been related to a long 
flight.  He had a total of 4 transatlantic flights which 
seemed to aggravate his condition.  The diagnosis was 
peripheral vascular disease with decreased pulses and loss of 
hair in the lower extremities.  The examiner noted that this 
might be a contributing factor to the lower edema.  Obesity 
was also a factor to the lower extremity edema.  The examiner 
stated that he was unable to state that this was service 
related without service records to review.

In a February 2008 addendum, after a review of the veteran's 
claims file, a VA physician noted that in service the veteran 
had a left bi-malleolar fracture in June 1976 and an acute 
left ankle sprain with focal swelling in August 1987.  
Otherwise there was no indication of sustained or active 
edema on the various interval and exit medical examinations.  
The examiner noted that in March 1999 the veteran reported 
bilateral leg swelling after a scuba diving activity and a 
flight.  However, more recent documents did not specifically 
indicate sustained edema.  

The examiner stated that based on his review of the records 
it appeared that the veteran had intermittent lower extremity 
edema that was less likely than not from significant 
peripheral arterial disease, overt kidney or liver problem, 
thyroid problem and to a lesser degree overt heart disease.  
The March 1999 incident was more likely related dependent 
edema from the scuba diving and long flight.  It appeared, 
however, to respond to leg elevation.  The 2001 episode of 
edema was of unclear etiology but given the veteran's obesity 
and diabetes it was as least as likely as not related to 
peripheral venous (not arterial) insufficiency.  The examiner 
concluded that in a way, his opinion supported the August 
2007 opinion.

Analysis

The record indisputably documents a current low disability as 
lower extremity edema has been diagnosed.

The element of an in-service injury is satisfied as the 
veteran was seen with complaints of lower extremity swelling 
on a number of occasions during service.

While the Board's remand instructed that the VA examiner 
should provide an opinion as to whether any current edema was 
related to service, the VA examiners did not explicitly do 
so.  

The most recent examiner found intermittent edema and the 
record documents such edema beginning in service.  The August 
2007 opinion attributed at least some of the edema to 
obesity.  The service medical records document treatment for 
obesity in service.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that there is a link between 
the current edema and the edema documented in service.

All of the elements of service connection have been 
established.  Accordingly, service connection for edema of 
the lower extremities is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, supra.  


ORDER

Entitlement to service connection for edema of the lower 
extremities is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


